                      Case 2:18-cv-00779-JCM-BNW Document 147 Filed 06/05/20 Page 1 of 2



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7     MED FLIGHT AIR AMBULANCE, INC.,                           Case No. 2:18-CV-779 JCM (BNW)
                 8                                            Plaintiff(s),                     ORDER
                 9            v.
               10      MGM RESORTS INTERNATIONAL AND
                       UMR, INC.,
               11
                                                            Defendant(s).
               12
               13
                              Presently before the court is the matter of Med Flight Air Ambulance, Inc. v. MGM
               14
                       Resorts International et al., case number 2:18-cv-00779-JCM-BNW. On November 7, 2019, the
               15
                       parties filed a notice of settlement. (ECF No. 145).
               16
                              The parties represented that they would file a stipulation for dismissal with prejudice
               17
                       after they executed the settlement documents. Id. Nearly seven months later, the parties have
               18
                       not filed dismissal paperwork. The court instructs the parties to file a stipulation to dismiss this
               19
                       action or a status report within 14 days of this order.
               20
                              Despite the parties’ settlement, defendant MGM Resorts International’s motion for
               21
                       attorney fees remains pending. (ECF No. 134). In light of the parties’ settlement, the court
               22
                       denies the motion as moot. The court denies the motion without prejudice; MGM may refile
               23
                       such motion if the parties’ settlement does not materialize.
               24
                              Accordingly,
               25
                              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that MGM’s motion for
               26
                       attorney fees (ECF No. 134) be, and the same hereby is, DENIED as moot without prejudice.
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:18-cv-00779-JCM-BNW Document 147 Filed 06/05/20 Page 2 of 2



                1             IT IS FURTHER ORDERED that the parties shall file, within 14 days of this order, a
                2      stipulation to dismiss this action or a status report regarding their settlement.
                3             DATED June 5, 2020.
                4                                                     __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                     -2-
